 1
 2
 3
                                UNITED STATES DISTRICT COURT
 4
                                        DISTRICT OF NEVADA
 5
 6   ERVIN MIDDLETON JR., et al.,
                                                             Case No.: 2:20-cv-00426-/KJD-DJA
 7          Plaintiffs,
                                                                             Order
 8   v.
 9   BANK OF AMERICA, NA, et al.,
10          Defendants.
11         Pending before the Court is pro se Plaintiff Ervin Middleton, Jr.’s Motion to File
12 Electronically (ECF No. 5), filed on April 1, 2020. A pro se litigant may request authorization to
13 register as an electronic filer in a specific case. Local Rule IC 2-2(b). The Court will grant the
14 request contingent on the following: Plaintiff must complete the CM/ECF tutorial and Plaintiff
15 must review the Electronic Case Filing Procedures and the Civil Menu E-Filing Categories and
16 Events. 1 Further, Plaintiff must establish a CM/ECF account.
17         IT IS HEREBY ORDERED that Plaintiff Ervin Middleton, Jr.’s Motion to File
18 Electronically (ECF No. 5) is granted.
19         IT IS FURTHER ORDERED that Plaintiff must comply with the following procedures to
20 activate his CM/ECF account:
21             (1) By April 30, 2020, Plaintiff must file a written certification that he has completed
22             the CM/ECF tutorial and is familiar with Electronic Filing Procedures, Best Practices,
23             and the Civil & Criminal Events Menu that are available on the court's website,
24             www.nvd.uscourts.gov. Plaintiff is advised that he is not authorized to file
25             electronically until this certification is filed with the court within the time frame
26             specified.
27
          1
            The tutorial, Electronic Case Filing Procedures, and Civil Menu E-Filing Categories and
28 Events can all be found at https://www.nvd.uscourts.gov/e-filing-permission/.

                                                      1
 1      (2) After timely filing the certification, Plaintiff must contact the CM/ECF Help Desk
 2      at (702) 464-5555 to set up a CM/ECF account.
 3
 4   Dated: April 2, 2020
 5                                                      ______________________________
                                                        Daniel J. Albregts
 6                                                      United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
